DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1 through 4 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Wang teaches a battery monitoring device (differential voltage measurement device (100, 200), (Fig. 1, Fig. 3, Abstract) comprising: a battery monitoring circuit including a battery to be monitored (Fig. 1, Fig. 3); a constant current circuit (Fig. 3 (220); [0085]) that is provided in the battery monitoring circuit (Fig. 3) and adjusts a current of the battery flowing in the battery monitoring circuit to a constant current of a first current value ((I1), [0095]) and a constant current of a second current value which is a current value different from the first current value ((I2), [0096]; Examiner’s Note: according to the equation used in [0096] which uses the difference of the current to calculate internal resistance, the two currents would have to be different); an amplifier circuit ((240), Fig. 3,7) that outputs a first amplified differential voltage value obtained by amplifying a differential voltage value (0056).
Although Wang teaches an amplifier circuit that outputs a differential voltage value via capacitors, and detects internal resistance by means amplified differential voltage and constant current, he doesn’t specifically teach an amplifier circuit that outputs a first amplified differential voltage value obtained by amplifying a differential voltage value between a first voltage value of the battery and a 
No other reference teaches the limitations that Wang fails to teach and it for this reason that Claim 1 and all of its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863